          Case 5:20-cv-04447-JFL Document 31 Filed 08/25/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                          :
MP by and through her guardian VC,        :
and VC, individually on her own behalf,   :
      Petitioners and Counter Defendants, :
                                          :
              v.                          :           No. 5:20-cv-04447
                                          :
PARKLAND SCHOOL DISTRICT,                 :
      Respondent and Counter Claimant. :
____________________________________:

                                           ORDER

     AND NOW, this 25th day of August, 2021, upon consideration of Defendant’s Motion for

Judgment on the Administrative Record, ECF No. 23, Plaintiffs’ response thereto, ECF No. 28,

Defendant’s reply to Plaintiffs’ response, ECF No. 29, Plaintiffs’ Motion for Summary

Judgment, ECF No. 24, Defendant’s Response thereto, ECF No. 26, and Plaintiffs’ reply to that

response, ECF No. 27, and for the reasons set forth in the Court’s Opinion issued this date, IT IS

ORDERED THAT:

   1. Defendant’s Motion, ECF No. 23, and Plaintiffs’ Motion, ECF No. 24, are GRANTED

       in part and DENIED in part as follows:

           a. Judgment is ENTERED FOR DEFENDANT and against Plaintiffs on the

               following claims:

                   i. Plaintiffs’ claim for a denial of a FAPE;

                  ii. Plaintiffs’ Section 504 discrimination claim; and

                  iii. Plaintiffs’ ADA discrimination claim.

           b. Judgment is ENTERED FOR PLAINTIFFS and against Defendant on the

               following claim:



                                                1
                                             082421
      Case 5:20-cv-04447-JFL Document 31 Filed 08/25/21 Page 2 of 2




                i. Plaintiffs’ claim for violation of 34 C.F.R. § 300.502(b)(2).

2. The relief prescribed by the Certified Hearing Officer for Defendant’s violation of 34

   C.F.R. § 300.502(b)(2) is REVERSED. Defendant SHALL provide Plaintiffs one

   Independent Educational Evaluation at Defendant’s expense.

3. In light of this Court’s reversal of the relief prescribed by the Certified Hearing Officer

   for Defendant’s violation of 34 C.F.R. § 300.502(b)(2), Defendant’s counterclaim is

   DISMISSED.

4. Having prevailed on a significant issue in this litigation, the Plaintiffs are a prevailing

   party and may recover reasonable attorney’s fees.

       a. On or before September 7, 2021, Plaintiffs shall provide this Court with

           documentation that establishes and substantiates their claim for attorney’s fees. In

           addition, on or before that same date, Plaintiffs shall file supplemental briefing on

           the matter of the reasonable fee to be recovered, including argument as to the

           percentage of the fee that should be recoverable.

       b. On or before September 21, 2021, Defendant shall provide a responsive

           supplemental brief addressing the same matters.


                                                           BY THE COURT:



                                                           /s/ Joseph F. Leeson, Jr._______
                                                           JOSEPH F. LEESON, JR.
                                                           United States District Judge




                                              2
                                           082421
